Title: To Thomas Jefferson from A. Beatty, 13 September 1825
From: Beatty, A.
To: Jefferson, Thomas


Sir
Washington Ky.
13th Septr. 1825.
It is with some degree of hesitancy that I venture to enclose, for your perusal, the numbers of Publins. I am aware that your distinguished public services, and deservedly high standing, in the opinions of your fellow citizens, has been the cause of heavy contributions being levied upon your time, and domestic repose, by numerous correspondents. It was the fear of increasing your burthens, in this respect, that caused me to hesitate whether I ought to trouble you with the enclosed publication. I ought, perhaps, to offer an apology for so doing. Although at a distance, you cannot but have felt an interest in the unhappy contest, which has, for some time past, prevailed in our State, between two of the departments of the Government—the Legislature and the Judiciary. In this contest the Legislature proceeded, at length to put down the supreme appellate court of the State, by a simple act of Legislation; and by a like act of Legislation, erected another supreme court in its place. If this can be done, under our constitution, it is manifest the judiciary department cannot be considered as an independent department of government, but must be directly dependent, for its existence, upon the other two departments. The act in question caused an appeal directly to the people, as the Ultimate arbiter of constitutional questions, when the different branches of the government differ in opinion. The result of that appeal has been a decision, by a very large Majority of the people, that the Legislative branch of the government, in conjunction with the executive, has not the power to abolish the supreme appellate court. During this contest, a publication, in pamphlet form, made its appearance, in which the author (indulging a liberty, which ought never to be taken with a living person) assumed your name, and under that venerable garb issued forth to the world his letters, in relation to the important subject upon which a solemn appeal was pending before the people. These letters drew forth the humble effort of Publius, which did not profess to be, nor were his remarks intended as a direct response to the letters, written over the signature of “Jefferson”, but their main object was a fair and candid discussion of a constitutional question of great importance, and a reply, incidentally, to every material argument, urged in support of the abolishing act, whether contained in the letters alluded to or in other publications.The partiality of my friends, having atributed some merit to the numbers of Publius, and supposing, from the circumstance of the writer using your name, coupled with the publication of a letter from you to William T. Barry Esqr that the phamphlet, signed “Jefferson”, had probably attracted your attention, and occasioned your perusal of it, I have ventured also to present you the views of Publius, on this important constitutional question.As these numbers were written in great hast, and in the midst of a multitude of professional engagements, I can scarcely hope they will shed a ray of light on a mind so well stored with, political knowledge, as the mind of him whom I now address. But I may at least hope the numbers of Publius may recall his reflections to a subject, which has frequently engaged his deepest meditations, and that they may be the cause of laying his countrymen under new obligations, by the new lights, which a mind so richly stored with the gifts of knowledge, experience, and wisdom, may yet shed upon this deeply interesting subject.With the highest veneration and the most profound respect, your fellow citizenA. Beatty